DETAILED ACTION
Remarks
This Final office action is in response to the amendments filled on 11/07/2022. 
Claims 1, 3, 5 and 6 are amended. 
Claims 4 is canceled. 
Claims 1-3, 5 and 6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, which recites “wherein the robot system further comprises at least one of: a speaker configured to output the acceleration signal itself from the acceleration sensor as sound information; a headphone configured to output the acceleration signal itself from the acceleration sensor as sound information; a vibrator configured to output the acceleration signal itself from the acceleration sensor as exciting-force information; and a transducer configured to output the acceleration signal itself from the acceleration sensor as sound information and exciting-force information”, the specification lacks written description. Per submitted specification, speaker is outputting the acceleration signal as sound, see [0013] of PGPUB of submitted specification and the acceleration signal is detected by acceleration sensor, the acceleration processor filters the acceleration signal to pass only a particular frequency component, see [0054] of PGPUB of submitted specification. So, the detected acceleration signal is converted/filtered into different form compared to the originally detected signal. Which is contradictory with the recited claim. The submitted specification does not describe any special meaning of “itself”. 
For the examination purposes, the recited claim language is interpreted as speaker is outputting the detected all acceleration signals as sound information or exciting force information. 
Dependent claim(s) 2, 3, 5 and 6 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “wherein the robot system further comprises at least one of: a speaker configured to output the acceleration signal itself from the acceleration sensor as sound information; a headphone configured to output the acceleration signal itself from the acceleration sensor as sound information; a vibrator configured to output the acceleration signal itself from the acceleration sensor as exciting-force information; and a transducer configured to output the acceleration signal itself from the acceleration sensor as sound information and exciting-force information”, is not clear. It is not clear what “itself” is referring. It is not clear if itself is referring that the detected signals are outputted by filtering the noise signals only and do not wait for any threshold value of detected signals for outputting or not.
Dependent claim(s) 2, 3, 5 and 6 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 3, which recites “an acceleration signal processor configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component, wherein the speaker is configured to output the acceleration signal itself of the particular frequency component as the sound information”, is not clear. It is not clear about the meaning of “itself”. It is not clear if itself is referring that the detected signals are outputted by filtering the noise signals only on other conversion/filtering or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293768 (“Ooshima”), and in view of US 2017/0106535 (“Yamaoka”), and further in view of US 2019/0028580 (“Hosoi”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Ooshima discloses a  robot system comprising a robot configured to perform a work to a workpiece (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm) which is suitably selected from known various mechanical sections, such as an articulated type, a gantry type, a parallel link type, etc., and can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”), and a user interface configured to remotely manipulate the robot (see fig 12, where 80 is a teach pendant for robot 12. See also [0059], where “The teach pendant 80 includes an input operation section 82 used to make the force model image If rotate in a three-dimensional direction. In the teach pendant 72 of FIG. 11, the function of the input operation section 82 may be assigned to a part of the input keys 74, or a part of the display screen 28 in the case where the display screen 28 has a touch input function. As described with reference to FIGS. 3 to 5, in the teach pendant 80, the input operation section 82 may be operated by, e.g., an operator of the robot system 10, 22, 40 so as to rotate the force model image If in a desired three-dimensional direction”; teach pendant is interpreted as user interface. Teach pendant is portable so robot is controlled by teach pendant remotely. see also [0029], where “In the robot system 22 of FIG. 2, the detection section 14 is installed within the robot 12 including a vertical articulated mechanical section, and a robot controller 24 for controlling the robot 12 is provided with the functions of the conversion section 16 and the image generating section 18. Further, a portable teach pendant 26 is connected to the robot controller 24, and the teach pendant 26 is provided with the display section 20 including the display unit and the display processing section.”), 
wherein the robot includes: 
a robotic arm (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm); 
an end effector attached to the robotic arm and configured to perform the work to the workpiece (see [0025], where “The robot 12 … can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”; see also [0029]); and 
an acceleration sensor attached to the robot and configured to acquire an acceleration signal (see [0025], where “The detection section 14 may be configured as a desired number of sensors, such as a force sensor, an acceleration sensor, etc., provided for the robot 12, etc. The detection section 14 may also have a configuration of detecting the external force F applied to the robot 12”; see also fig 2, where acceleration sensor is on section 14 of robot 12), and 
wherein the robot system comprises at least one of:
 a speaker configured to output the acceleration signal itself from the acceleration sensor as sound information; 
a headphone configured to output the acceleration signal itself from the acceleration sensor as sound information; 
(see fig 2, where 20 is the display section. See also fig 3-6, where 28 is the display screen of the display section 20. See also fig 7, where detection section 14 is detecting force on robot and display section 20 is displaying that information. See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14…an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; information (force) detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.); and
 a transducer configured to output the acceleration signal itself from the acceleration sensor as sound information and exciting-force information.
Ooshima does not disclose the following limitations:
sensor attached to the robot end effector, and
a vibrator configured to output the acceleration signal. 
However, Yamaoka discloses a robot system wherein sensor attached to the robot end effector (see fig 2, where 13 is an acceleration sensor. See also [0029], where “In this embodiment, a tool 14 is attached to a tip of an arm portion 11a of the robot 11 through a bracket 15, and the acceleration sensor 13 is attached to the tool 14.”; 14 is interpreted as end effector).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, sensor attached to the robot end effector, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Ooshima in view of Yamaoka does not disclose the following limitation:
a vibrator configured to output the acceleration signal. 
However, Hosoi discloses a system comprising a vibrator configured to output the acceleration signal (see [0432], where “The cartilage conduction vibration unit 1226 can also function as a vibrator for incoming calls.”; see also [0521], where “The dual purpose of the cartilage conduction vibration source 925 as a low frequency vibration source, which is a feature of the twenty-sixth embodiment and the twenty-seventh embodiment, is also not limited to the purpose of providing touch sensation feedback to a finger, but rather can also have the purpose of a dual use as a vibrator for providing a noiseless notification of an incoming call to the mobile telephone 2401.”). 
Because Ooshima, Yamaoka and Hosoi are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Hosoi by including the above feature, a vibrator configured to output the acceleration signal, for alerting the user and surrounding people about the situational information.
Regarding claim 2, Ooshima does not disclose the following limitation:
wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece.
However, Yamaoka further discloses a robot system wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece (see fig 2, where 13 is an acceleration sensor. See also [0029], where “a tool 14 is attached to a tip of an arm portion 11a of the robot 11 through a bracket 15, and the acceleration sensor 13 is attached to the tool 14.”; end effector is contacting workpiece and sensor 13 is attached to the end effector which is close/near location to the workpiece).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 5, Ooshima does not disclose the following limitation: 
wherein the speaker is provided at or near the user interface.
However, Hosoi further discloses a system wherein the speaker is provided at or near the user interface (see fig 76, where 4726a is a speaker. the speaker is providing audible information to a user. So, the speaker is near the user interface).
Because Ooshima, Yamaoka and Hosoi are in the same field of endeavor of motion sensing system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Hosoi by including the above feature, the speaker is provided at or near the user interface, for alerting the user and surrounding people about the situational information.
Regarding claim 6, Ooshima in view of Yamaoka does not disclose the following limitation:
wherein the vibrator is provided to the user interface.
However, Hosoi further discloses a system wherein the vibrator is provided to the user interface (see [0435], where “the mobile telephone 1301 remains housed in an inner pocket or the like and the cartilage conduction vibration unit 1326 of the incoming/outgoing-talk unit 1381 remains hooked on the ear. The cartilage conduction vibration unit 1326 can also function as a vibrator for incoming calls, similarly with respect to the thirteenth embodiment.”; see [1449], where “Based on the output of the acceleration sensor 41049, the sound processing unit 41040 switches between generating air-conduction sound from the speaker 41013 based on an audio signal or vibrating the cartilage conduction unit 41024 via the drive unit 35036.”; the unit vibrates based on the output of the acceleration sensor).
Because Ooshima, Yamaoka and Hosoi are in the same field of endeavor of sensing motion/acceleration/force signals. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Hosoi by including the above feature, wherein the vibrator is provided to the user interface, for increasing the safety in a work environment by providing warning to users via alternate method than sound.
Response to Arguments
Applicant’s arguments with respect to claim 1-3, 5 and 6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664